Exhibit 10.2

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of
August 14, 2006 (the “Effective Date”) by and between PLACER SIERRA BANCSHARES,
a California corporation (the “Company”) and FRANK J. MERCARDANTE (the
“Executive”) (collectively sometimes referred to as the “Parties”).

1. Employment Period. The Company hereby agrees to employ the Executive, and the
Executive hereby agrees to enter into the employ of the Company, subject to the
terms and conditions of this Agreement for a term of two (2) years commencing
August 14, 2006, and continuing until December 31, 2008, unless earlier
terminated as provided in Section 3. Commencing on January 1, 2007, and on each
January 1st thereafter, the term of Executive’s employment under this Agreement
automatically shall be extended for an additional one (1) year (ending two
(2) years following such January 1st anniversary date), unless prior to such
anniversary date either Party gives written notice to the other Party in
accordance with Section 17(e) of this Agreement that the term of Executive’s
employment under the Agreement is not to be so extended. The period of the
Executive’s employment hereunder is herein referred to in this Agreement as the
“Employment Period.”

2. Terms of Employment.

(a) Position and Duties.

(i) The Executive shall serve as a member of the Board of Directors and as Chief
Executive Officer of the Company, with such authority, duties and
responsibilities as are commensurate and consistent with such position,
including, but not limited to, the roles and responsibilities described in
Exhibit B hereto.

(ii) The Executive’s services shall be performed primarily at the Company’s
office in Sacramento, California (generally three business days per week at
Executive’s discretion) and also at the Company’s Southern California offices in
Carlsbad, California and Anaheim, California (generally two business days per
week at Executive’s discretion).

(iii) The Executive shall also serve, without additional compensation, as
Chairman of the Board and Chief Executive Officer of Placer Sierra Bank, a
subsidiary of the Company, with such authority, duties and responsibilities as
are commensurate and consistent with such position.

(iv) The Executive shall devote his full time, ability and attention to the
business of the Company during the term of this Agreement, and shall neither
directly nor indirectly render any services of a business, commercial or
professional nature to any other person, firm, corporation or organization for
compensation without the prior written consent of the Board of Directors of the
Company (the “Board”). Notwithstanding the foregoing, it is also understood and
agreed that the Executive currently serves and may continue to serve as a member
of the Finance Council of the Diocese of San Diego.

(b) Compensation.

(i) Base Salary. The Executive shall receive a base salary at an annual rate of
$540,000, subject to annual review at the discretion of the Board (the “Base
Salary”). The Base Salary shall be payable in semi-monthly installments in
accordance with the Company’s normal



--------------------------------------------------------------------------------

payroll procedures, and shall be reduced by payroll taxes and withholding
required by federal, state or local law and any additional withholding to which
the Executive agrees in writing.

(ii) Incentive Bonus. On or before December 31, 2006, the Company and the
Executive shall agree upon an incentive bonus plan for the Executive (the “Bonus
Plan”), effective as of January 1, 2007. The Bonus Plan shall provide for
incentive compensation to be paid to the Executive for each year during the
Employment Period based upon a combination of the Company’s achievement of
earnings targets and the performance of the Company’s Common Stock.

(iii) Stock Options. The Executive shall be granted an option to purchase
150,000 shares of the Company’s Common Stock at fair market value on the date of
grant, which date shall be the date this Agreement is executed by both Parties
(the “Employee Stock Option”). The Employee Stock Option shall be granted for a
term of six (6) years pursuant to the stock option plan of the Company. The
Employee Stock Option shall be vested and exercisable as to 50,000 of the
underlying option shares on the date of grant and shall further vest and become
exercisable as to an additional 50,000 underlying shares on January 1, 2007, and
as to the final 50,000 underlying shares on January 1, 2008, in each case
subject to acceleration of vesting as described in this Agreement.

(iv) Other Employee Benefit Plans. The Executive shall be entitled to
participate in all employee benefit, welfare and other plans, practices,
policies and programs generally applicable to similarly situated executives of
the Company as in effect from time to time. Notwithstanding the foregoing, the
Executive shall not participate in the Company’s Executive Incentive
Compensation Plan or any other plan which provides incentive compensation
generally to executive officers or other employees of the Company.

(v) General Expenses. The Company shall, upon submission and approval of written
statements and bills in accordance with the then-regular procedures of the
Company, pay or reimburse the Executive for any and all necessary, customary and
usual expenses (including entertainment) incurred by the Executive while
traveling for or on behalf of the Company, and any and all other necessary,
customary or usual expenses incurred by the Executive for or on behalf of the
Company in the normal course of business, as reasonably determined to be
appropriate by the Company.

(vi) Automobile Allowance. During the term of this Agreement, the Executive
shall be entitled to an automobile allowance in the amount of $1,200 per month
(less payroll taxes and withholding required by federal, state or local law). In
addition, Company shall pay the amounts incurred by Executive for fuel for
business related travel and for scheduled maintenance of the Executive’s
automobile used principally for business related travel. Except for this
automobile allowance and payment of fuel and scheduled maintenance charges,
Company shall not be obligated to pay any other expenditure with respect to the
ownership or operation of Executive’s automobile, and Executive will be
responsible for all out-of-pocket expenses, including, but not limited to,
registration, insurance, repairs and unscheduled maintenance. The Executive
shall procure and maintain an automobile liability insurance policy on the
Executive’s automobile used principally for business related travel, with
coverage including at least $100,000 for bodily injury or death to any one
person, $300,000 for bodily injury or death in any one accident, and $50,000 for
property damage in any one accident. The Company shall be named as an additional
insured and the Executive shall provide the Company with copies of all policies
evidencing insurance and the Company’s inclusion as an additional insured.



--------------------------------------------------------------------------------

(vii) Signing Bonus. Within ten (10) business days following the Executive’s
first day of employment, the Company shall pay the Executive a bonus of
$7,000.00 (less payroll taxes and withholding required by federal, state or
local law) to compensate the Executive for the cancellation of his previously
scheduled European vacation and other personal expenses incurred in connection
with the commencement of his employment with the Company.

(viii) Vacation. The Executive shall be entitled to six weeks (30 business days)
paid vacation leave per year, which shall accrue on a daily basis. Such vacation
leave shall be taken at such time or times as are mutually agreed upon by the
Executive and the Board and in accordance with the Company’s vacation leave
policy, provided, that at least two (2) weeks of such vacation shall be taken
consecutively. The Executive acknowledges that the requirement of two
(2) consecutive weeks of vacation is required by sound banking practice. For
each calendar year, the Board shall decide, in its discretion, either (1) to pay
the Executive for any unused vacation time for such calendar year or (2) to
carry over any unused vacation time for such calendar year to the next calendar
year, provided, however, that the Executive shall not accrue additional vacation
time at any time that the Executive has accrued and unused vacation time of
seven (7) weeks.

(ix) Executive Retirement Plan. The Company or Placer Sierra Bank has succeeded
to and assumed the obligations of Southwest Community Bank (“Southwest”) under
the Executive Supplemental Compensation Agreement by and between Southwest and
the Executive dated October 17, 2001, as amended, and such Executive
Supplemental Compensation Agreement shall continue in full force and effect.

3. Termination of Employment.

(a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. If the
Company determines in good faith that the Disability of the Executive has
occurred during the Employment Period (pursuant to the definition of Disability
set forth below), it may give the Executive written notice in accordance with
Section 17(e) of this Agreement of its intention to terminate the Executive’s
employment. In such event, the Executive’s employment with the Company shall
terminate effective on the 30th day after receipt of such notice by the
Executive (the “Disability Effective Date”), provided that, within the 30 days
after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties. For purposes of this Agreement, the
“Disability” of the Executive has occurred if the Executive is not able, as a
result of an illness or other physical or mental disability, to perform the
essential functions of his position as required by this Agreement for a period
of ninety (90) consecutive days or in excess of one hundred eighty (180) days in
any one (1) year period, notwithstanding reasonable accommodation by the Company
to the Executive’s known physical or mental disability, solely in accordance
with, and to the extent required by, the Americans with Disabilities Act, 29
U.S.C. sections 12101-213 or any other state or local law governing the
employment of disabled persons (the “ADA”) provided such accommodation would not
impose an undue hardship on the operation of the Company’s business or a direct
threat to the Executive or others pursuant to the ADA.

(b) Cause. The Company may terminate the Executive’s employment for Cause or
without Cause. For purposes of this Agreement, “Cause” shall mean:

(i) Any act of material dishonesty;



--------------------------------------------------------------------------------

(ii) Any material breach of this Agreement;

(iii) Any breach of a fiduciary duty (involving personal profit);

(iv) Any habitual neglect of, or habitual negligence in carrying out, those
duties contemplated under Sections 1 and 2 of this Agreement;

(v) Any willful violation of any law, rule or regulation, which, by virtue of
bank regulatory restrictions imposed as a result thereof, would have a material
adverse effect on the business or financial prospects of the Company;

(vi) Any conviction of any felony which may be reasonably interpreted to be
harmful to the Company’s reputation;

(vii) The requirement to comply with any final cease-and-desist order or written
agreement with any applicable state or federal bank regulatory authority which
requests or orders the Executive’s dismissal or limits the Executive’s
employment duties;

(viii) Any conduct which constitutes unfair competition with the Company or any
parent company, shareholder, subsidiary, division or affiliate thereof;

(ix) The inducement of any client, customer, agent or employee to break any
contract or terminate the agency or employment relationship with the Company or
any parent company, shareholder, subsidiary, division or affiliate thereof; or

(x) Any willful engaging in illegal conduct or gross misconduct, which is
materially and demonstrably injurious to the business or reputation of the
Company or any of its subsidiaries. For purposes of this subsection (x), in
determining whether cause exists, no act or failure to act on part of Employee
shall be considered “willful” unless done, or omitted to be done, by Employee in
bad faith and without reasonable belief that the action or omission was in, or
not opposed to, the best interest of the Company or its affiliates. Any act, or
failure to act, based upon authority given pursuant to a resolution duly adopted
by the Board is conclusively presumed to be done, or omitted to be done, by
Employee in good faith and in the best interest of the Company. The Company must
notify Employee of any event constituting cause within ninety (90) days
following the Company’s knowledge of its existence or such event shall not
constitute cause for purpose of this subparagraph (x).

Termination for Cause by the Company shall not constitute a waiver of any
remedies that may otherwise be available to the Company under law, equity, or
this Agreement.

(c) Good Reason. The Executive’s employment may be terminated by the Executive
for Good Reason. For purposes of this Agreement, “Good Reason” shall mean in the
absence of a written consent of the Executive:

(i) The assignment to the Executive of duties inconsistent with the Executive’s
status as Chief Executive Officer of the Company or a substantial adverse
alteration in the nature or stature of the Executive’s responsibilities from
those described herein, which is not cured by the Company within seven
(7) business days after the Executive delivers written notice to the Company of
such assignment or alteration;

(ii) A reduction by the Company of the Executive’s then current Base Salary;



--------------------------------------------------------------------------------

(iii) Any material breach by the Company of any provisions of this Agreement,
which breach is not cured by the Company within seven (7) business days after
the Executive delivers written notice of such breach to the Company.

(iv) The Company’s requiring the Executive to be based at any office location
outside of Sacramento, California or Carlsbad, California;

(v) Any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement; and

(vi) Any failure by the Company to comply with and satisfy Section 14 (c) of
this Agreement.

(d) Change in Control. The Executive may terminate this Agreement upon a Change
in Control of the Company, provided that the Executive provides Notice of
Termination pursuant to Section 3(e) of this Agreement not later than two
(2) years after the Change in Control occurs. “Change in Control” shall mean

(i) The consummation of a plan of dissolution or liquidation of the Company;

(ii) The consummation of a plan of reorganization, merger or consolidation
involving the Company, except for a reorganization, merger or consolidation
where (A) the shareholders of the Company immediately prior to such
reorganization, merger or consolidation own directly or indirectly more than 50%
of the combined voting power of the outstanding voting securities of the
corporation resulting from such reorganization, merger or consolidation (the
“Surviving Corporation”) and the individuals who were members of the Board
immediately prior to the execution of the agreement providing for such
reorganization, merger or consolidation constitute at least 50% of the members
of the board of directors of the Surviving Corporation, or a corporation
beneficially directly or indirectly owning a majority of the voting securities
of the Surviving Corporation; or (B) the Company is reorganized, merged or
consolidated with a corporation in which any shareholder owning at least 50% of
the combined voting power of the outstanding voting securities of the Company
immediately prior to such reorganization, merger or consolidation, owns at least
50% of the combined voting power of the outstanding voting securities of the
corporation resulting from such reorganization, merger or consolidation;

(iii) The sale of all or substantially all of the assets of the Company to
another person or entity;

(iv) The acquisition of beneficial ownership of stock representing more than
fifty percent (50%) of the voting power of the Company then outstanding by
another person or entity.

(e) Notice of Termination. Any termination by the Company whether for Cause or
otherwise, or by the Executive for Good Reason or otherwise, shall be
communicated by Notice of Termination to the other Party hereto given in
accordance with Section 17(e) of this Agreement. For purposes of this Agreement,
a “Notice of Termination” means a written notice which (i) indicates the
specific termination provision in this Agreement relied upon; and (ii) if the
Date of Termination (as defined below) is other than the date of receipt of such
notice, specifies the termination date (which date shall be not more than thirty
(30) days after the giving of such notice). The failure by the Executive or the
Company to set forth in the Notice of Termination any fact or circumstance which
contributes



--------------------------------------------------------------------------------

to a showing of Good Reason or Cause shall not waive any right of the Executive
or the Company, respectively, hereunder or preclude the Executive or the
Company, respectively, from asserting such fact or circumstance in enforcing the
Executive’s or the Company’s rights hereunder.

(f) Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for any reason other than death or
Disability, or by the Executive for Good Reason or incident to a Change in
Control, the date of receipt of the Notice of Termination or any later date
specified therein within 30 days of such notice, as the case may be; (ii) if the
Executive’s employment is terminated by reason of death or Disability, the Date
of Termination shall be the date of death of the Executive or the Disability
Effective Date, as the case may be; and (iii) if the Executive terminates his
employment other than for Good Reason, the Date of Termination shall be 30 days
after the date of Notice of Termination, unless the Company, at its option,
chooses an earlier date.

4. Obligations of the Company upon Termination.

(a) Good Reason; Other Than for Cause, Change in Control, Death or Disability.
If, during the Employment Period, the Company shall terminate the Executive’s
employment other than for Cause, death or Disability or the Executive shall
terminate employment for Good Reason (other than incident to a Change in
Control):

(i) The Company shall pay to the Executive a lump sum payment in an amount equal
to the balance of Executive’s then current Base Salary for the remainder of the
Employment Period (less payroll taxes and withholding required by any federal,
state or local law, any additional withholding to which the Executive has
agreed, and any outstanding obligations owed by the Executive to the Company).
No portion of such amount shall be payable unless and until Executive tenders
his resignation from the Board (if Executive is then serving on the Board) and
from the Board of Directors of Placer Sierra Bank and eight days have passed
following Executive’s delivery to the Company of a duly executed Release in the
form of Exhibit “A” hereto.

(ii) Any and all stock options granted to the Executive under any stock option
plan of the Company and held by the Executive at the Date of Termination shall
become fully vested and shall be exercisable for a period of three (3) years
after the Date of Termination (provided, however, that the exercise period shall
not extend past the original term of the option). No stock options shall become
fully vested pursuant to this section 4(a) unless and until Executive tenders
his resignation from the Board (if Executive is then serving on the Board) and
from the Board of Directors of Placer Sierra Bank and eight days have passed
following Executive’s delivery to the Company of a duly executed Release in the
form of Exhibit “A” hereto.

(iii) The Executive shall receive those benefits, if any, that have vested by
operation of state or federal law or under any written term of a plan,
including, if any, accrued bonus and/or accrued but unused vacation days
(“Vested Benefits”).

(iv) The Executive shall be entitled to receive health care coverage
continuation rights under the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended (“COBRA Rights”), which will be paid for at the Company’s
expense while the COBRA Rights are available.

The payments by the Company specified in Section 4(a)(i) above shall constitute
liquidated damages in lieu of any and all claims by the Executive against the
Company and each of its parent



--------------------------------------------------------------------------------

companies, shareholders, subsidiaries, divisions and affiliates, and each of
their respective directors, partners, members, officers, employees and agents,
arising out of this Agreement or out of the employment relationship or
termination of the employment relationship between the Executive and the
Company, and shall be in full and complete satisfaction of any and all rights
which the Executive may enjoy hereunder, and are expressly conditioned upon
receipt by the Company of an executed, unconditional Release from the Executive
in the form of Exhibit “A”.

(b) Change in Control. In the event of a Change in Control and, during the two
(2) year period following such Change in Control, the Executive terminates
employment with the Company (pursuant to Section 3(d)):

(i) The Company shall pay to the Executive a single sum severance payment
calculated to consist of an amount equal to two (2) times the Executive’s then
current Base Salary, as defined in Section 2(b)(i) (less payroll taxes and
withholding required by any federal, state or local law, any additional
withholding to which the Executive has agreed, and any outstanding obligations
owed by the Executive to the Company). No portion of such severance pay shall be
payable unless and until Executive tenders his resignation from the Board (if
Executive is then serving on the Board) and from the Board of Directors of
Placer Sierra Bank and eight days have passed following Executive’s delivery to
the Company of a duly executed Release in the form of Exhibit “A” hereto.

(ii) Any and all stock options previously granted to the Executive under any
stock option plan of the Company and held by the Executive at the Date of
Termination shall become fully vested and shall be exercisable for a period of
three (3) years after the Date of Termination (provided, however, that the
exercise period shall not extend past the original term of the option). No stock
options shall become fully vested pursuant to this section 4(b) unless and until
Executive tenders his resignation from the Board (if Executive is then serving
on the Board) and from the Board of Directors of Placer Sierra Bank and eight
days have passed following Executive’s delivery to the Company of a duly
executed Release in the form of Exhibit “A” hereto.

(iii) The Executive shall receive Vested Benefits, as defined hereinabove.

(iv) The Executive shall be entitled to receive COBRA Rights, as defined
hereinabove, which will be paid for at the Company’s expense while the COBRA
Rights are available.

The payments specified in Sections 4(b)(i) and 4(b)(ii) above shall constitute
liquidated damages in lieu of any and all claims by the Executive against the
Company and each of its parent companies, shareholders, subsidiaries, divisions
and affiliates, and each of their respective directors, partners, members,
officers, employees and agents, arising out of this Agreement or out of the
employment relationship or termination of the employment relationship between
the Executive and the Company, and shall be in full and complete satisfaction of
any and all rights which the Executive may enjoy hereunder, and are expressly
conditioned upon receipt by the Company of an executed, unconditional Release
from the Executive in the form of Exhibit “A”.

(c) Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than for payment of accrued Base Salary and any Vested
Benefits. Accrued Base Salary and Vested Benefits shall be paid to the
Executive’s estate or beneficiary, as applicable, in a lump sum in cash within
30 days of the Date of Termination.



--------------------------------------------------------------------------------

(d) Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than for payment
of accrued Base Salary. The Executive shall also be entitled to receive Vested
Benefits, as defined hereinabove, and COBRA rights, as defined hereinabove.

(e) Cause; Other than for Good Reason. If the Executive’s employment shall be
terminated for Cause or if the Executive terminates his employment without Good
Reason during the Employment Period, this Agreement shall terminate without
further obligations to the Executive other than the obligation to pay to the
Executive (i) his Base Salary through the Date of Termination, (ii) Vested
Benefits, as defined hereinabove, and (iii) COBRA rights, as defined
hereinabove, which will be paid at his own expense.

(f) Delayed Payment for Compliance with Code Section 409A. Notwithstanding
anything to the contrary in this Agreement, solely to the extent that such delay
is required in order to avoid the imposition of an excise tax under Section 409A
of the Code, if the Executive is a “specified employee” for purposes of
Section 409A(a)(2)(B) of the Code, any payments to be made pursuant to this
Agreement that are considered to be non-qualified deferred compensation
distributable in connection with the Executive’s separation from service with
the Company for purposes of Section 409A of the Code, and which otherwise would
have been payable at any time during the six-month period immediately following
the Executive’s separation from service with the Company, shall not be paid
prior to, and shall instead be payable in a lump sum within ten (10) business
days following the end of such six-month period.

5. No Duty to Mitigate. In no event shall the Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to the Executive under any of the provisions of this Agreement and, such
amounts shall not be reduced whether or not the Executive obtains other
employment.

6. Certain Additional Payments by the Company.

(a) Anything in this Agreement to the contrary notwithstanding and except as set
forth below, in the event it shall be determined that any payment or
distribution by the Company to or for the benefit of the Executive (whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, but determined without regard to any additional payments
required under this Section 6) (a “Payment”) would be subject to the excise tax
imposed by section 4999 of the Code or any interest or penalties are incurred by
the Executive with respect to such excise tax (such excise tax, together with
any such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Executive shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by the
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes), including, without limitation, any income taxes and all other
related payroll taxes (and any interest and penalties imposed with respect
thereto) and Excise Tax imposed upon the Gross-Up Payment, the Executive retains
an amount of the Gross-Up Payment equal to the Excise Tax imposed upon the
Payments. Notwithstanding the foregoing provisions of this Section 6(a), if it
shall be determined that the Executive is entitled to a Gross-Up Payment, but
that the Payments do not exceed the lesser of (a) 105% of the greatest amount
(the “Reduced Amount”) that could be paid to the Executive such that the receipt
of Payments would not give rise to any Excise Tax, or (b) $50,000; then no
Gross-Up Payment shall be made to the Executive and the Payments, in the
aggregate, shall be reduced to an amount equal to the Reduced Amount.



--------------------------------------------------------------------------------

(b) Subject to the provisions of Section 6(c), all determinations required to be
made under this Section 6, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by such certified
public accounting firm reasonably acceptable to the Executive as may be
designated by the Company (the “Accounting Firm”) which shall provide detailed
supporting calculations both to the Company and the Executive within 15 business
days of the receipt of notice from the Executive that there has been a Payment,
or such earlier time as is requested by the Company. All fees and expenses of
the Accounting Firm shall be borne solely by the Company. Any Gross-Up Payment,
as determined pursuant to this Section 6, shall be paid by the Company to the
Executive within five days of the later of (i) the due date for the payment of
any Excise Tax; and (ii) the receipt of the Accounting Firm’s determination. Any
determination by the Accounting Firm shall be binding upon the Company and the
Executive. As a result of the uncertainty in the application of section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments which will not have been made
by the Company should have been made (“Underpayment”), consistent with the
calculations required to be made hereunder. In the event that the Company
exhausts its remedies pursuant to Section 6(c) and the Executive thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive.

(c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after the Executive is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. The Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which it gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies the Executive in writing prior to the expiration of such
period that it desires to contest such claim, the Executive shall:

(i) give the Company any information reasonably requested by the Company
relating to such claim,

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

(iii) cooperate with the Company in good faith in order effectively to contest
such claim, and

(iv) permit the Company to participate in any proceedings relating to such
claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 6(c), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Executive



--------------------------------------------------------------------------------

to pay the tax claimed and sue for a refund or contest the claim in any
permissible manner, and the Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and further provided that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Executive shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.

(d) If, after the receipt by the Executive of an amount advanced by the Company
pursuant to Section 6(c), the Executive becomes entitled to receive any refund
with respect to such claim, the Executive shall (subject to the Company’s
complying with the requirements of Section 6(c)) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 6(c), a determination is made that
the Executive shall not be entitled to any refund with respect to such claim and
the Company does not notify the Executive in writing of its intent to contest
such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.

7. Company Property. All records, financial statements and similar documents
obtained, reviewed or compiled by the Executive in the course of the performance
by him of services for the Company, whether or not confidential information or
trade secrets, shall be the exclusive property of the Company. The Executive
agrees to hold as the Company’s property, all memoranda, books, papers, letters,
formulas and other data, and all copies thereof and therefrom, in any way
relating to the Company’s business and affairs, whether made by him or otherwise
coming into his possession, and on termination of his employment, or on demand
of the Company, at any time to deliver the same to the Company. The Executive
shall have no rights in such documents upon any termination of his employment.

8. Proprietary Information.

(a) The Executive recognizes and acknowledges that the Company and its parent
companies, shareholders, subsidiaries, divisions and affiliates possess trade
secrets and other confidential and/or proprietary information concerning their
respective business affairs and methods of operation which constitute valuable,
confidential, and unique assets of the business of the Company and its parent
companies, shareholders, subsidiaries, divisions and affiliates (“Proprietary
Information”), which the Company and its parent companies, shareholders,
subsidiaries, divisions and affiliates have developed through a substantial
expenditure of time and money and which are and will continue to be utilized in
the business of the Company and its parent companies, shareholders,
subsidiaries, divisions and affiliates and which are not generally known in the
trade. As used herein, Propriety Information includes the following:

(i) Customer lists, including information regarding the identity of clients and
client contacts, client accounts, the business needs and preferences of clients,
and information



--------------------------------------------------------------------------------

regarding business and contractual arrangements with clients. As used herein,
“Customer List” is not limited to physical writing or compilations, and includes
information which is contained in or reproduced from the memory of any employee.

(ii) Business plans, objectives and strategies, and marketing plans and
information;

(iii) Financial information, sales information and pricing information,
including information regarding vendors, suppliers and others doing business
with the Company, or any parent company, shareholder, subsidiary, division or
affiliate thereof;

(iv) Personal identities and information regarding skills and compensation of
the personnel of the Company, or any parent company, shareholder, subsidiary,
division or affiliate thereof;

(v) The Company’s manuals and handbooks, computer programs and data;

(vi) Any other confidential information which gives the Company, or any parent
company, shareholder, subsidiary, division or affiliate thereof, an opportunity
to claim a competitive advantage or has economic value.

(b) During his employment with the Company, the Executive will not use, copy,
transmit or otherwise disclose the Company’s Proprietary Information for any
purpose other than for the benefit of the Company, and the Executive will make
all reasonable efforts to protect the confidential nature of such information.
The Executive will not disclose the Company’s Proprietary Information to anyone
not entitled to such disclosure without the advance written permission of the
Chairman of the Executive Committee of the Board of Directors of the Company.

(c) Upon termination of his employment, the Executive will immediately deliver
to the Company all of the Company’s Proprietary Information. The Executive will
not retain any copies of the Company’s Proprietary Information after termination
of his employment without the express written consent of the Chairman of the
Executive Committee of the Board of Directors of the Company.

(d) After termination of his employment, the Executive will not use the
Company’s Proprietary Information for any purpose, or disclose or communicate
the same to any person, firm or corporation for any purpose.

(e) In the event the Executive should receive, during the Employment Term, or
thereafter, any subpoena, search warrant or other court process requiring the
Executive to produce any documents containing Proprietary Information as defined
herein, the Executive shall immediately provide a copy of such request to the
Company.

(f) Notwithstanding anything in this Agreement to the contrary, information
(i) already in the public domain; (ii) independently developed by the Executive;
(iii) obtained from a source not subject to a confidentiality obligation to the
Company or a third party; or (iv) that becomes public knowledge (other than by
acts of the Executive in violation of this Agreement), shall not be deemed to be
Proprietary Information as described in this Section 8.

9. Non-Solicitation. During his employment with the Company, and for a period of
one year immediately following his employment with the Company, the Executive
shall not, directly or indirectly, solicit or attempt to solicit any employee of
the Company, or of any parent company, shareholder,



--------------------------------------------------------------------------------

subsidiary, division or affiliate thereof, to terminate his employment with said
company, or to work for any other business, person or company.

10. Equitable Relief. The Executive acknowledges that any breach or threatened
breach by him of the provisions of Sections 7, 8 and 9 of this Agreement will
result in immediate and irreparable harm to the Company, for which there will be
no adequate remedy at law, and that the Company will be entitled (subject to
Section 18) to equitable relief to restrain the Executive from violating the
terms of these sections, or to compel the Executive to cease and desist all
unauthorized use and disclosure of the Confidential Information, without posting
bond or other security. Nothing in this Section shall be construed as
prohibiting the Company from pursuing any other remedies available to it for
such breach or threatened breach, including recovery of damages from the
Executive.

11. Property of Others. The Executive represents that his performance under this
Agreement does not and will not breach any agreement to keep in confidence
confidential information or trade secrets, if any, acquired by the Executive in
confidence prior to this Agreement. There are no agreements, written or oral,
conveying rights in any research conducted by the Executive. The Executive
represents, as part of the consideration for entering into this Agreement, that
he has not brought and will not bring to the Company or use in the performance
of his responsibilities at the Company any equipment, supplies, facility or
trade secret information of any current or former employer or organization with
which he provided services which are not generally available to the public,
unless he has obtained written authorization for their possession and use.

12. Compliance with the Company Policies. The Executive agrees to observe and
comply with the rules and regulations of the Company respecting the performance
of his duties and to carry out and perform orders, directions and policies
communicated to his from time to time. The Executive agrees to comply with all
rules and policies contained in any applicable Employee Handbook which has been
or will be issued by the Company.

13.Survival of Obligations. The provisions of Sections 7, 8, 9, 10 and 11 of
this Agreement shall survive the Executive’s termination of employment and the
termination of this Agreement. Other provisions of this Agreement shall survive
any termination of the Executive’s employment to the extent necessary to the
intended preservation of each Party’s respective rights and obligations.

14. Successors.

(a) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company or any
of its affiliated companies would be required to perform it if no such
succession had taken place. As used in this Agreement, “the Company” shall mean
the Company as hereinbefore defined and any successor to its business and/or
assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise. As used in this Agreement, the



--------------------------------------------------------------------------------

term “affiliated companies” shall include any company controlled by, controlling
or under common control with the Company.

15. Tax Consequences. The Executive is urged to review with his own tax advisors
the federal and state tax consequences of the transactions contemplated by this
Agreement. The Executive is relying solely on such advisors (if any) and not on
any statements or representations of the Company or any of its agents.

16. Indemnification. The Company shall indemnify the Executive (and his legal
representatives or other successors) to the fullest extent permitted by the laws
of the State of California and its existing articles of incorporation and
bylaws, and the Executive shall be entitled to the protection of an insurance
policy the Company maintains for the benefit of its directors, officers and/or
employees, against all costs, charges and expenses whatsoever incurred or
sustained by his (or his legal representatives or other successors) in
connection with any action, suit or proceeding to which he (or his legal
representatives or other successors) may be a party by reason of his being or
having been a director, officer and/or employee of the Company and/or its
affiliated companies.

17. Miscellaneous.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of California, without reference to principles of conflict of
laws.

(b) This Agreement shall be interpreted in accordance with the plain meaning of
its terms and not strictly for or against any of the Parties hereto. The
paragraph headings in this Agreement are inserted for convenience only, and
shall in no way effect the interpretation of this Agreement.

(c) The Parties expressly agree that this document constitutes the entire
agreement between the Parties hereto. This Agreement is executed without
reliance on any promise, warranty or representation by any Party, or any
representative of any Party, other than those, if any, expressly contained
herein. It is the intent of this Agreement to constitute an integration of the
entire Agreement between the Parties, superseding all the previous negotiations,
promises, covenants, agreements and representations. Each Party understands that
in the event of any subsequent litigation, controversy or dispute concerning any
of the terms, conditions or provisions of this Agreement, no Party shall be
permitted to offer or introduce any evidence concerning any collateral or oral
agreements between the Parties.

(d) This Agreement may not be amended or modified otherwise than by a written
agreement executed by the Parties hereto or their respective successors and
legal representatives.

(e) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other Party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

If to the Executive:

Frank J. Mercardante

1657 Independence Way

Vista, CA 92084



--------------------------------------------------------------------------------

If to the Company:

Placer Sierra Bancshares

525 J Street

Sacramento, CA 95814

Attn: Robert J. Kushner

Chairman of the Compensation Committee

of the Board of Directors

or to such other address as either Party shall have furnished to the other in
writing in accordance herewith. Notices delivered personally shall be deemed
communicated as of actual receipt; mailed notices shall be deemed communicated
as of three (3) days after mailing.

(f) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(g) The Company may withhold from any amounts payable under this Agreement such
Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

(h) The Executive’s or the Company’s failure to insist upon strict compliance
with any provisions of this Agreement or the failure to assert any right the
Executive or the Company may have hereunder, including without limitation, the
right of the Executive to terminate employment for Good Reason pursuant to
Section 3(c) of this Agreement, shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.

18. Arbitration. In the event of any dispute, claim or controversy between the
Executive and the Company (or its directors, officers, employees or agents)
arising out of this Agreement or the Executive’s employment with the Company,
both Parties agree to submit such dispute, claim or controversy to final and
binding arbitration before the American Arbitration Association (“AAA”) in
accordance with the AAA National Rules for the Resolution of Employment
Disputes. The claims governed by this arbitration provision include, but are not
limited to, claims for breach of contract, civil torts and employment
discrimination such as violation of the Fair Employment and Housing Act, Title
VII of the Civil Rights Act, the Americans with Disabilities Act, the Age
Discrimination in Employment Act, and other employment laws.

(a) The arbitration shall be conducted by a single arbitrator selected either by
mutual agreement of the Executive and the Company or, if they cannot agree, from
an odd-numbered list of experienced employment law arbitrators provided by the
American Arbitration Association. Each Party shall strike one arbitrator from
the list alternately until only one arbitrator remains.

(b) Each Party shall have the right to conduct reasonable discovery, as
determined by the arbitrator.

(c) The arbitrator shall have all powers conferred by law and a judgment may be
entered on the award by a court of law having jurisdiction. The arbitrator shall
render a written arbitration award that contains the essential findings and
conclusions on which the award is based. The award and judgment shall be binding
and final on both Parties.

(d) The Company will advance the arbitrator’s fees and costs as well as any AAA
administrative fees. The Parties shall each advance the fees of their own
attorneys and the expenses of their own witnesses. To the extent permitted by
law, the Arbitrator may in his or her discretion award the prevailing party the
reasonable legal fees and expenses incurred in the arbitration.



--------------------------------------------------------------------------------

(e) This agreement to arbitrate shall continue during the term of employment and
thereafter regarding any employment-related disputes.

(f) The Executive and the Company understand that by signing this Agreement,
they give up their right to a civil trial and their right to a trial by jury.

[SIGNATURE PAGE TO FOLLOW.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set his hand and, pursuant to the
authorization from the Board of Directors of the Company, the Company has caused
these presents to be executed in its name on its behalf, all as of the day and
year first above written.

 

PLACER SIERRA BANCSHARES

By:

 

/s/ Larry D. Mitchell

Name:

  LARRY D. MITCHELL

Title:

  Chairman of the Board of Directors Date:   August 14, 2006

 

/s/ Frank J. Mercardante

FRANK J. MERCARDANTE Date:   August 14, 2006



--------------------------------------------------------------------------------

EXHIBIT A

This Release Agreement (“Release”) was given to me, FRANK J. MERCARDANTE (“the
Executive”), this      day of                 , 200  , by PLACER SIERRA
BANCSHARES, a California corporation (the “Company”). At such time as this
Release becomes effective and enforceable (i.e., the revocation period set forth
below has expired), and assuming such the Executive is otherwise eligible for
payments under the terms of that certain Employment Agreement between the
Executive and the Company effective as of August 14, 2006 (the “Agreement”), the
Company agrees to pay the Executive, pursuant to the terms of the Agreement,
semi-monthly payments in the amount of $             each (less payroll taxes
and withholding required by any federal, state or local law, any additional
withholding to which the Executive has agreed, and any outstanding obligations
owed by the Executive to the Company) through and including August 13, 20    .

The Executive is also entitled to receive (i) Vested Benefits, as defined in the
Agreement, (ii) health care coverage continuation rights under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended, as specified in the
Agreement; (iii) vesting of any stock options, as specified in the Agreement.

In consideration of the receipt of the promise to pay such amount, the Executive
hereby agrees, for himself, his heirs, executors, administrators, successors and
assigns (hereinafter referred to as the “Releasors”), to fully release and
discharge the Company and each of its parent companies, shareholders,
subsidiaries, divisions and affiliates, and each of their respective officers,
partners, directors, members, managers, employees and agents, and each of their
respective predecessors, successors, heirs and assigns (hereinafter referred to
as the “Releasees”) from any and all claims, suits, causes of action, debts,
obligations, costs, losses, liabilities, damages and demands under any federal,
state or local law or laws, or contract, tort or common law, whether or not
known, suspected or claimed, which the Releasors have, or hereafter may have,
against the Releasees arising out of or in any way related to the Executive’s
employment (or other contractual relationship) with the Company and/or the
termination of that relationship. The claims released herein include claims
under Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, the Employee Retirement Income Security Act, the Americans with
Disabilities Act, the U.S. Pregnancy Discrimination Act, the U.S. Family and
Medical Leave Act, the U.S. Fair Labor Standards Act, the U.S. Equal Pay Act,
The Workers Adjustment and Notification Act, the California Fair Employment and
Housing Act, and the California Labor Code. Provided, however, that this
Agreement does not waive rights or claims under the Age Discrimination in
Employment Act that may arise after the date this Release is executed.

It is understood and agreed that this Release extends to all such claims and/or
potential claims, and that the Executive, on behalf of the Releasors, hereby
expressly waives all rights with respect to all such claims under California
Civil Code section 1542, which provides as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

The monies to be paid to the Executive in this Release are in addition to any
sums to which he would be entitled without signing this Release.

The Executive acknowledges that he has read and does understand the provisions
of this Release. The Executive acknowledges that he affixes his signature hereto
voluntarily and without coercion, and that no promise or inducement has been
made other than those set out in this Release and that he executes this Release
without reliance on any representation by any Releasee.



--------------------------------------------------------------------------------

The Executive understands that this Release involves the relinquishment of his
legal rights, and that he has the right to, and has been given the opportunity
to, consult with an attorney of his choice. The Executive acknowledges that he
has been (and hereby is) advised by the Company that he should consult with an
attorney prior to executing this Release.

This document does not constitute, and shall not be admissible as evidence of,
an admission by any Releasee as to any fact or matter.

In case any part of this Release is later deemed to be invalid, illegal or
otherwise unenforceable, the Executive agrees that the legality and
enforceability of the remaining provisions of this Release will not be affected
in any way.

The Executive acknowledges that he has been given a period of twenty-one
(21) days from receipt of this Release within which to consider this Release and
decide whether or not to execute this Release. If the Executive executes this
Release at any time prior to the end of the 21 day period, such early execution
was a knowing and voluntary waiver of the Executive’s right to consider this
Release for at least 21 days, and was due to his belief that he had ample time
in which to consider this Release.

The Executive may, within seven (7) days of his execution and delivery of this
Release, revoke this Release by a written document received by the Company on or
before the end of the seven (7) day period. The Release will not be effective
until said revocation period has expired. No payments will be made hereunder if
the Executive revokes this Release.

 

Dated: _______________________________   

 

     FRANK J. MERCARDANTE



--------------------------------------------------------------------------------

EXHIBIT B

The Chief Executive Officer shall be responsible for overall direction of the
Company to maximize income, return on equity and return on assets; providing
leadership in establishing current and long-range objectives, strategies,
policies and plans, subject to approval of the Board of Directors.

The Chief Executive Officer shall act as the principal representative of the
Company (or may delegate others to so act) with the press, investors, major
customers, community and industry associations, and shall directly supervise the
Company’s senior officers.

The Chief Executive Officer shall manage investor relations and analyst
presentations, identify and negotiate acquisitions, and provide training for the
Company officers and directors.